Citation Nr: 0300423	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  70-12 962	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of a 
left femur fracture, including a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1957.

In an October 1967 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
veteran's claim of entitlement to service connection for 
the residuals of a fracture of the left femur.  The RO 
denied service connection on the basis that the fracture 
occurred prior to the veteran's entrance into service and 
was not aggravated during service.  The veteran was 
notified of the October 1967 decision.  He did not appeal.

The veteran subsequently requested reopening of his claim 
for service connection, and in a March 1970 rating 
decision the RO determined that new and material evidence 
had not been submitted to reopen the previously denied 
claim.  The veteran appealed that decision to the Board.  
In a November 4, 1970 decision the Board denied 
entitlement to service connection for the residuals of a 
fracture of the left femur and a torn anterior cruciate 
ligament of the left knee.  

The veteran again requested reopening of his claim for 
service connection, and in January 1992 the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran appealed 
the January 1992 decision to the Board.  In a February 
1994 decision the Board determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran was notified of the February 
1994 decision and did not appeal.

The RO again found in a February 1998 decision that new 
and material evidence had not been submitted to reopen his 
previously-denied claim.  The veteran perfected an appeal 
of that decision.  In the context of his appeal of that 
decision to the Board, in April 2002 his representative 
moved the Board to reconsider its November 4, 1970 
decision under the provisions of 38 U.S.C.A. § 7103 (West 
1991) and 38 C.F.R. § 20.1000 (2002).  In an October 2002 
order, a Deputy Vice Chairman of the Board granted the 
veteran's motion for reconsideration of the November 4, 
1970 decision.

This decision will replace the November 4, 1970 Board 
decision and constitutes the final Board decision in this 
matter.  In light of the Board's disposition of this case, 
his appeal of the RO's February 1998 decision is rendered 
moot.  See Mintz v. Brown, 6 Vet. App. 277, 283 (1994) 
[the Board does not have jurisdiction to review a case if 
no benefit would accrue to the claimant].


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
the residuals of a fracture of the left femur in October 
1967.

2.  The evidence submitted subsequent to the October 1967 
RO decision is new, in that it is not cumulative and was 
not previously considered by decisionmakers.  The evidence 
is also material because it bears directly and 
substantially on the issue on appeal, entitlement to 
service connection for residuals of a left femur fracture, 
including a left knee disability, and it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  The medical and other evidence of record supports the 
conclusion that residuals of a fracture of the left femur 
existed prior to the veteran's entrance into service and 
underwent an increase in the underlying disability during 
service, including a tear of the anterior cruciate 
ligament of the left knee with resulting instability and 
crepitus.  The increase in the underlying disability was 
not due to the natural progress of the disorder.


CONCLUSIONS OF LAW

1.  The October 1967 rating decision in which the RO 
denied entitlement to service connection for the residuals 
of a fracture of the left femur is final; new and material 
evidence has been submitted, and the claim is reopened.  
38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2001).

2.  The statutory presumption of soundness has been 
rebutted by clear and unmistakable evidence to the 
contrary.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304 (2002).

3.  Pre-existing residuals of a fracture of the left 
femur, including a tear of the anterior cruciate ligament 
of the left knee with resulting instability and crepitus, 
were aggravated by active service.  38 U.S.C.A. §§ 1131, 
1153 (West 1991 & Supp. 2002); 38 C.F.R. § 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that although he had incurred a 
fracture of the left femur prior to service, the left leg 
was asymptomatic when he entered service.  He also 
contends that the residuals of the fracture increased in 
severity during service, as shown by an injury to the left 
knee which is documented in his service medical records.

As noted in the Introduction, this decision replaces a 
March 4, 1970 Board decision.  At the time of that 
decision, there was of record an unappealed October 1976 
RO decision.  The Board must accordingly consider, as a 
preliminary matter, whether new and material evidence 
which is sufficient to reopen the previously denied claim 
has been submitted.   See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

In the interest of clarity, the Board will initially 
discuss whether this case has been appropriately developed 
for appellate purposes.  The issue on appeal will then be 
addressed.
  
The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as 
of that date.  The issue before the Board arose from a 
claim filed before November 9, 2000.  The regulatory 
amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f). 

As explained in greater detail below, according to the 
revised statute and regulation, if a claim for service 
connection for a particular disability has been previously 
denied, and the veteran is seeking reopening of that 
claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  For claims filed before August 29, 2001, once 
VA determines that new and material evidence has been 
submitted, and the claim is reopened, VA is obligated to 
assist the veteran in obtaining any relevant evidence, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.    

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the 
notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard 
erected by the VCAA]. 

The Board believes that with respect to issues which 
involve the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are 
still applicable.  The Board notes that the Court has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).       

Since the veteran's claim for service connection for the 
residuals of the fracture of the left femur and the left 
knee disability was initiated in August 1967, the RO and 
the Board have on multiple occasions informed the veteran 
of the evidence required to establish service connection 
for the claimed disabilities.  This includes numerous 
rating decisions, statements of the case, supplemental 
statements of the case, and Board decisions.  Beginning in 
February 1970 the RO informed the veteran on multiple 
occasions of the evidence that he was required to submit 
in order for the claim for service connection to be 
reopened.  The veteran was most recently thoroughly 
apprised of what was required on him in the November 1999 
Statement of the Case.  Although this predated the 
enactment of the VCAA, together with other communications 
from VA it served to adequately inform the veteran of the 
evidence he was required to submit.

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that 
any additional evidence that he had should be submitted to 
the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, when the issue on appeal involves the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until the claim is reopened.  
See 38 U.S.C.A. § 5103A.


Factual Background

Evidence of record in October 1967

The report of the veteran's examination on entering 
service in November 1956 shows that he then reported 
having previously broken his leg in a motorcycle accident.  
The examining physician found that his history was not 
considered significant, and no abnormality in the lower 
extremities was found as a result of the physical 
examination.

The service medical records disclose that in January 1957 
the veteran was treated for an injury to the left foot.  
In March 1957 he complained of pain in the left leg 
(femur), and then reported having fractured the femur in 
August 1955.  He denied having had any problems with the 
leg since the original injury until three days previously, 
when he fell down a ship's ladder.  The left leg and left 
knee were then X-rayed, and he was given an elastic 
bandage for the left knee.

An April 1957 treatment summary indicates that the veteran 
reported to sick bay in March 1957 with complaints of pain 
in the back, left thigh, and left knee.  He then reported 
having been involved in a motorcycle accident in August 
1954, at which time he suffered a compound fracture of the 
left femur.  After five months of treatment he was told 
that his left leg was 3/4 inch shorter than the right, and 
that there was a noticeable deformity of the left thigh.  
He walked with a slight limp, but had no difficulties 
until entering service because his work was sedentary.  
After entering service he had difficulty using the ship's 
ladders due to instability in the left knee, and had 
fallen on several occasions.  Examination in April 1957 
revealed a noticeable deformity of the left thigh, with 
marked (40 degree) antero-lateral curvature of the femur, 
and shortening by 1/2 to 3/4 inch of the left leg.  The 
veteran was then transferred from the ship to a naval 
hospital for evaluation and disposition with a diagnosis 
of malunion of fracture, left femur.

During an evaluation in May 1957 by a Medical Evaluation 
Board (MEB), the veteran reported having no difficulty 
with his leg until he completed boot camp, when he began 
experiencing intermittent periods of back pain.  In March 
1957 he fell approximately 16 feet onto an aircraft 
elevator, at which time his back pain became worse.  He 
also injured his left knee at that time, in that the knee 
was swollen for three weeks.  Examination in May 1957 
showed the deformity of the left femur, complete range of 
motion of the hip and knee joints, minimal laxity of the 
anterior cruciate ligament, and tenderness in the left 
lumbar and sacroiliac areas.  The left leg was 3/4 inch 
shorter than the right.  The MEB concurred in the 
diagnosis of malunion of fracture of the left femur, and 
recommended that the veteran appear before a Physical 
Evaluation Board (PEB).

The veteran provided hearing testimony before the PEB in 
September 1957.  When asked what symptoms he then had, he 
reported experiencing back pain and giving way of the left 
knee.  He stated that he had fallen due to the knee giving 
way.  When asked how he originally injured the knee, he 
testified that he had fallen approximately 16 feet while 
serving on an aircraft carrier.  He described this event 
as attempting to step onto the aircraft elevator when it 
was lowered, and falling onto the surface of the lowered 
elevator.  He was then given light duty due to swelling in 
the left knee.  He stated that his pre-service injury was 
to the left femur and ankle, but not to the knee.

The PEB found in September 1957 that the veteran was unfit 
to perform his duties due to a physical disability 
(malunion of fracture, left femur, with slight knee 
disability) that was incurred while he was entitled to pay 
by reason of service aggravation.  The PEB found that the 
disability was the proximate result of the performance of 
active duty by reason of service aggravation, that it was 
then 10 percent disabling, and that it had been zero 
percent disabling when the veteran entered service.  The 
PEB further found that the disability was of a permanent 
nature.  According to his discharge certificate, the 
veteran was separated from service due to physical 
disability with disability severance pay.

The veteran initially claimed entitlement to service 
connection for malunion of fracture of the left femur in 
August 1967.  He did not report receiving any treatment 
for the disorder since his separation from service.

The veteran underwent a VA medical examination in 
September 1967, which included a review of his service 
medical records.  In conjunction with the examination he 
reported that his left knee continued to lock up and to 
give way, causing him to fall.  He denied having any 
symptoms related to the "other injury," presumably the 
femur fracture.  He also reported having fallen two years 
previously and again braking the left femur, which healed 
uneventfully.  He was then wearing a left knee brace.  
Examination revealed crepitus and instability in the left 
knee, and one-inch shortening of the left leg.  The 
examination resulted in relevant diagnoses of history of 
repeated fracture of the left femur with history of 
malunion of the first fracture and internal reduction and 
fixation of the second fracture, healed with residual 
shortening and weakness of the left thigh; and torn 
anterior cruciate ligament, left knee, with attendant 
crepitus and instability.

The October 1967 RO decision

Based on the evidence shown above, in the October 1967 
rating decision the RO denied entitlement to service 
connection for the residuals of a fracture of the left 
femur.  The RO did not make any specific findings 
regarding the left knee, other than to indicate that there 
was no evidence of a knee injury in service.  The RO found 
that the fracture of the femur had existed prior to 
service, and had not been aggravated during service.  The 
veteran was notified of the October 1967 decision and did 
not appeal.

Additional evidence 

The evidence received subsequent to the October 1967 
decision includes March 1970 statements from two 
individuals who knew the veteran before and following his 
military service.  They stated that he appeared to be in 
good physical condition prior to entering service, that he 
had injured his left knee while in service, and that in 
the previous few years he had increasing symptoms in the 
left leg and knee.

The veteran also submitted copies of his service medical 
records and the proceedings of the PEB, which are 
duplicative of the evidence considered in October 1967.

In statements beginning in June 1970 the veteran reported 
that he had no problems with his left leg prior to 
entering service, that he was examined on entering service 
and nothing was found wrong with his left leg, and that 
the problems began when he fell 16 feet onto the aircraft 
elevator.  He denied having any problems with the left leg 
during his service training.  He referenced the finding by 
the PEB that the femur fracture had been aggravated during 
service, and that he was entitled to a 10 percent 
disability rating for the disorder.

The veteran submitted a July 1970 medical report from 
J.M.M., M.D., in which Dr. M. stated that he had treated 
the veteran in 1954, when he incurred the fractured femur.  
He also stated that following the initial treatment there 
was no disability in the left leg prior to the veteran 
entering service.  He noted that the veteran had been 
separated from service due to disability of the left knee.

During a December 2001 hearing the veteran testified that 
he had no disability in the left hip or knee when entering 
service.  He described the incident in which he fell onto 
the surface of the aircraft elevator, injuring his left 
knee.  He also described an incident in which he fell 
while going down the ship's ladder when his knee gave way.  
He stated that he had been discharged from service due to 
laxity of the anterior cruciate ligament in his left knee, 
and that the problem had increased in severity since then, 
in that he had arthritis in the knee.

Relevant Law and Regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by peacetime active service.  38 U.S.C.A. § 1131.  
38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury 
noted at the time of enrollment.  Only such conditions as 
are recorded in examination reports are to be considered 
as noted.  The veteran's reported history of the pre-
service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  The presumption of 
soundness can be rebutted if clear and unmistakable 
evidence demonstrates that the disease or injury existed 
prior to enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear 
and unmistakable evidence shows that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  38 C.F.R. § 3.306(a).   
Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more 
disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Finality/new and material evidence 

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with 
respect to that claim.  38 U.S.C.A. § 5108 (West 1991); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not 
previously submitted to agency decisionmakers and it is 
not cumulative or redundant.  The evidence is "material" 
if it bears directly and substantially upon the specific 
matter under consideration and, by itself or in connection 
with evidence previously considered, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156 (2001).  New evidence may be 
found to be material if it provides "a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating 
decision."  Elkins v. West, 12 Vet. App. 209, 214 (1999), 
rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be 
credible.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999) (per curium).  In addition, all of the evidence 
received since the last final disallowance shall be 
considered in making the determination.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

The Board notes that the definition of material evidence 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  The 
change in the law, however, pertains only to claims filed 
on or after August 29, 2001.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156 (2002)).  Because the veteran's claim was 
initiated prior to August 2001, his claim will be 
adjudicated by applying the law previously in effect.


Analysis

New and material evidence

The unappealed October 1967 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Board must 
therefore determine whether new and material evidence has 
been submitted which is sufficient to reopen the veteran's 
claim.

Evidence submitted subsequent to the October 1967 RO 
decision includes the March 1970 statements from two 
individuals in which they attested that the veteran did 
not have any apparent disability prior to entering 
service, but that he had continuing problems with his left 
knee and leg following service.  

Crucially, the evidence also includes the July 1970 
medical report from Dr. M. showing that the fracture of 
the left femur had not caused any disability of the left 
leg before the veteran entered service.  This evidence is 
new, in that no third party evidence regarding the absence 
of any left leg disability was of record when the RO 
denied entitlement to service connection in October 1967.  
The evidence is also material, because it is competent 
medical evidence which bears directly and substantially on 
the issue of whether there was an increase in disability 
due to the residuals of the fracture of the left femur 
during service.  

The Board finds, therefore, that evidence that is both new 
and material has been submitted.  Accordingly, the 
veteran's claim of entitlement to service connection for 
the residuals of a fracture of the left femur, including 
injury to the anterior cruciate ligament of the left knee, 
is reopened.


Considerations upon reopening

(i.)  Duty to assist

As noted above, once a claim is reopened, the statutory 
duty to assist is triggered.  See 38 U.S.C.A. § 5103.  The 
Board will therefore determine at this juncture whether 
additional development of the evidence is required. 

In general, the statute and regulation provide that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VA's duty includes 
making efforts to obtain his service medical records, if 
relevant to the claim; other relevant records pertaining 
to service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  38 C.F.R. § 3.159.  

The Board observes that the RO has obtained the veteran's 
service medical records, and provided him a VA medical 
examination in September 1967.  In support of his claim 
the veteran submitted a medical report from J.M.M., M.D.  
The veteran has not been provided a recent VA medical 
examination, nor has a recent medical opinion been 
obtained by the RO or the Board the matter on appeal.  In 
light of the outcome of this appeal, the Board believes 
that the evidence now of record is sufficient and that no 
further development is warranted.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have 
done so.  The veteran has not indicated the existence of 
any other evidence that is relevant to his appeal.  In a 
claim for compensation benefits the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination 
or opinion is necessary to make a decision on the claim.  
See 38 C.F.R. § 3.159.  The veteran has not been provided 
a recent VA medical examination, nor has a recent medical 
opinion been obtained by the RO or the Board the matter on 
appeal.  In a claim for compensation benefits the duty to 
assist includes providing a VA medical examination or 
obtaining a medical opinion if VA determines that such an 
examination or opinion is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159.  The veteran has not 
been provided a recent VA medical examination, nor has a 
recent medical opinion been obtained by the RO or the 
Board the matter on appeal.  The Board believes, however, 
that the evidence now of record is sufficient and that no 
further development is warranted.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claim.  The veteran has pointed to no 
evidence which exists and which have a bearing on the 
outcome of this case.
In short, for the reasons expressed above, the Board 
believes that VA's duty to assist the veteran has been 
accomplished.

(ii.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court 
held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced by any denials of 
those opportunities.

In denying service connection in March 1970, the RO found 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran has on 
numerous subsequent occasions, however, been provided the 
laws and regulations pertaining to the requirements for a 
grant of service connection, and he has submitted 
arguments and evidence as to that issue.   The Board 
finds, therefore, that it may consider the substantive 
merits of the claim without prejudice to the veteran.


(iii.) Standard of review

A determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 3.303(a);  Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Discussion of the merits of the claim

The service medical records disclose that on entering 
service the veteran reported having previously incurred a 
fracture of the left femur.  No abnormality in the left 
lower extremity was, however, noted as the result of the 
physical examination.  

The veteran's report on entering service of having 
incurred the fracture does not represent the disability 
having been found on entering service, but may be 
considered with all the other evidence in determining 
whether the disorder existed prior to service.  See Harris 
v. West, 11 Vet. App. 456 (1998).  In this case, there are 
multiple references in the service medical records showing 
that the veteran had incurred a fracture of the left femur 
prior to entering service, the PEB found that the disorder 
had existed prior to entry, and the medical report from 
Dr. M. indicates that the left femur had been fractured 
prior to service; the veteran does not contend otherwise.  
The Board finds, therefore, that clear and unmistakable 
evidence establishes that a fracture of the left femur 
occurred prior to service.  The statutory presumption of 
soundness has therefore been rebutted.  See Vanerson v. 
West, 12 Vet. App. 254, 261 (1999) [all the evidence of 
record must be considered in determining if the 
presumption of soundness has been rebutted]; see also 
Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).   

The veteran in essence contends that disability arising 
from the left femur fracture, including left knee 
symptoms, was aggravated during service.  He has presented 
probative evidence, including the report from Dr. M. and 
the report of the enlistment physical examination, showing 
that the left lower extremity was asymptomatic when he 
entered service.  Significantly, in the opinion of the 
Board , the veteran's service medical records document a 
superimposed injury of the left knee and a resulting 
increase in disability of the left knee.  

It is not entirely clear whether the injury to the left 
knee is etiologically related to the pre-existing left 
femur fracture or whether it resulted from an in-service 
fall in March 1957.  However, the PEB associated the 
injury to the left anterior cruciate ligament with the 
residuals of the left femur fracture.  The PEB further 
found that the residuals of the fracture of the left femur 
were zero percent disabling when the veteran entered 
service and 10 percent disabling when separated.  This 
constitutes an increase in pre-existing disability.  See 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993) [the 
presence of a ratable increase in disability at separation 
is conclusive of an in-service increase in disability].  

The Board finds, therefore, that during service there was 
an increase in disability associated with the fracture of 
the left femur.  See Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002).  If a pre-existing disability 
increases in severity during service, the disorder is 
presumed to have been aggravated by service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  The presumption of 
aggravation can be rebutted by evidence showing that any 
increase in disability was due to the natural progress of 
the disease.  Townsend v. Derwinski, 1 Vet. App. 408, 410 
(1991).  In this case, however, the medical and other 
evidence of record does not indicate that the increase in 
disability was due to the natural progress of the disease.  
Rather, the service medical records and the report of Dr. 
M. demonstrate that the additional disability was caused 
by further injury in service.  
For these reasons the Board finds that the residuals of a 
pre-service fracture of the left femur, including injury 
to the anterior cruciate ligament of the left knee, were 
aggravated by service, and that service connection is 
warranted on that basis.  


ORDER

Service connection for the residuals of a left femur 
fracture, to include injury to the anterior cruciate 
ligament of the left knee with crepitus and instability, 
is granted.



			
	 Mark F. Halsey	Frank J. Flowers
	Member, Board of Veterans' Appeals	Member, Board of 
Veterans' Appeals



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals



			
	Richard B. Frank	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals	Member, Board of 
Veterans' Appeals



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

